 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO AMADOR GONZALEZ,                             No. 2:17-CV-0176-WBS-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding with retained counsel, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19                  The matter is currently set for an initial scheduling conference on January 15,

20   2020, at 10:00 a.m. before the undersigned in Redding, California. Pursuant to the court’s

21   October 1, 2019, order, a scheduling conference statement was due on or before January 8, 2020.

22   A review of the docket reflects that plaintiff has not filed a scheduling conference statement. A

23   review of the docket also reflects that plaintiff has not yet effected service of process on any

24   named defendant. Accordingly, the scheduling conference is vacated and plaintiff is directed to

25   show cause in writing within 30 days of the date of this order why the action should not be

26   ///

27   ///

28   ///
                                                        1
 1   dismissed for lack of prosecution and failure to comply with court rules and orders. See Local

 2   Rule 110.

 3                 IT IS SO ORDERED.

 4

 5   Dated: January 10, 2020
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
